Citation Nr: 0808174	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  06-09 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of a perforated tympanic membrane of the left ear.  

2.  Service connection for right ulnar neuropathy. 

3.  Service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1993 to March 
2005. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and an initial noncompensable rating for 
residuals of a perforation of the left tympanic membrane, and 
that denied service connection for right ulnar neuropathy and 
hypertension. 


The issues of entitlement to service connection for a right 
ulnar neuropathy and hypertension are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran is currently receiving the maximum rating 
available for a perforated tympanic membrane of the left ear, 
and factors warranting extraschedular consideration are 
neither shown nor alleged. 


CONCLUSION OF LAW

The criteria for an initial compensable rating for residuals 
of a tympanic membrane perforation of the left ear have  not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.87, Diagnostic Code 6211 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends in his notice of disagreement that he 
has continuous popping as if he were changing altitudes and 
that this is disturbing and severely affects his everyday 
life.   Service medical records show that the veteran was 
diagnosed with otitis media and aural papule as well as a 
perforated tympanic membrane after a military workplace 
accident in 1994.  In a March 2006 statement, the veteran 
described his left ear symptoms as "very annoying" and 
occurring 20 to 40 times per day, more frequently than he 
reported in a January 2006 VA medical examination.  

Upon VA audiolgoical examination, in January 2006, the 
veteran reported a traumatic incident 10 to 12 years ago 
during his service as an automotive mechanic.  While he was 
working under a car, a piece of hot slag flew into his left 
ear.  He saw a physician when he reported to sick call who 
told him that she saw the tympanic membrane perforation 
created by the hot debris, but that she could not see the 
particle, thus attempting to remove the slag would probably 
result in further damage.  He reported that the perforation 
healed spontaneously but that he now experienced frequent 
aural fullness in the left ear which he attempted to resolve 
by popping his ear.  He noted occasional hearing difficulties 
over the past 8 to 10 years and episodes of ringing tinnitus 
accompanied by a sensation of disequilibrium.  Test results 
revealed that hearing was within normal limits bilaterally 
with excellent speech discrimination.  Immittance testing 
revealed normal tympanograms bilaterally, with acoustic 
reflexes present at normal levels under all stimulus 
conditions.  

The veteran also had a VA ear disease examination in January 
2006.  He reported that he began to notice a decrease in his 
hearing in service, but he denied vertigo, trauma, otitis or 
orotoxic meds.  His tympanogram and reflex studies were 
completely normal.  He stated that on rare occasions, his 
tinnitus, which is now service connected, is so loud that he 
gets dizzy but he denied true vertigo.  The external ears 
were normal with no evidence of any lesions.  The ear canals 
were normal.  Both drums were intact and mobile.  No lesions 
were noted.  The examiner noted that while he complained of 
some pressure in his ears, with the normal tympanograms, this 
ruled out any significant Eustachian tube dysfunction.  Based 
on the audiogram findings, his hearing was still within 
normal range.  

In the January 2006 rating decision, the RO granted service 
connection for tinnitus and assigned a 10 percent evaluation.  
The RO also granted service connection for residuals of the 
left tympanic membrane perforation and assigned a 
noncompensable evaluation effective March 17, 2005.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  Any 
reasonable doubt regarding the degree of disability is  
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).  

At the time of an initial award, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

Pursuant to 38 U.S.C.A. § 5107(b), VA shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990) (holding that the preponderance of 
the  evidence must be against the claim for the benefit to be 
denied).  

The veteran's residuals of a perforated tympanic membrane of 
the left ear are currently assigned a noncompensable rating 
pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6211.  

This is the maximum rating available in the Rating Schedule 
for a perforation of the tympanic membrane.  Consequently,  
there is no legal basis upon which to award a higher 
schedular rating.  

In light of the veteran's complaints of popping, the Board 
has considered application of Diagnostic Code 6200.  
Diagnostic Code 6200 addresses otitis media disorders.  Under 
that provision, a 10 percent rating is warranted where the 
medical evidence shows suppuration or aural polyps.  

In this case, while the veteran reports significant popping, 
there is no indication in the medical evidence of record of a 
polyp or mass developing in the aural canal.  Under these 
circumstances, the Board finds that Diagnostic Code 6200 does 
not result in a compensable rating.  

Moreover, there is  no competent evidence demonstrating that 
the service-connected ear disability is productive of 
symptomatology analogous to chronic nonsuppurative otitis 
media with effusion (Diagnostic Code 6201), otosclerosis 
(Diagnostic Code 6202), peripheral vestibular disorders 
(Diagnostic Code 6204), Meniere's syndrome (Diagnostic Code 
6205), loss of the auricle (Diagnostic Code 6207), malignant 
and benign neoplasms of the ear (Diagnostic Codes 6208 and 
6209), or chronic otitis externa (Diagnostic Code 6210).  
Furthermore, the veteran does not currently have hearing loss 
within the meaning of VA regulations.  See 38 C.F.R. § 3.385.  
Accordingly, consideration of a separate evaluation for 
hearing loss is not warranted at this time.  

The Board has also considered whether an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) is warranted.  In the 
instant case, however, there has been no showing that the 
veteran's residuals of a perforated tympanic membrane have 
independently caused marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards.  Indeed, neither the veteran nor 
his representative has contended otherwise.  Under these 
circumstances, the Board determines that the criteria for 
referral for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Shipwash v. Brown, 8 Vet. 
App.  at 227.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims further held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical records and the veteran was afforded VA 
medical examinations in January 2006.  Significantly, neither 
the appellant nor his or her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

Entitlement to a compensable initial rating for residuals of 
a tympanic membrane perforation of the left ear is denied. 


REMAND

In the opinion of the Board, additional development is 
necessary concerning the claims for service connection for 
right ulnar neuropathy and hypertension.  

The veteran contends that he has right ulnar neuropathy and 
hypertension that were first diagnosed in service.  

Regarding the claim for service connection for right ulnar 
neuropathy, service medical records showed that the veteran 
sought treatment for loss of strength and numbness of the 
right hand in October 2004.  An electromyograph showed right 
ulnar nerve deficits, and the evaluator diagnosed ulnar 
neuropathy.  The veteran was evaluated for corrective 
surgery, although there is no record that surgery was 
actually performed.  In January 2006, a VA examiner noted 
that the veteran's service records were not available for 
review.  The examiner noted the veteran's oral history of 
nerve damage in service and his current subjective symptoms.  
He noted that his examination and concurrent electromyograph 
and nerve conduction studies were normal.  The clinical data 
from the studies was not included in his report.  It is not 
clear whether the neuropathy noted in service is a disorder 
that could resolve over time without surgical or medical 
treatment.  As there is competent medical evidence of a 
disorder in service and current complaints of continuing 
symptoms, an additional examination that includes a review of 
the claims folder is necessary.

Similarly, when the veteran was evaluated for surgery in 
October 2004, the examiner also diagnosed hypertension and 
prescribed medication.  There is no record of a discharge 
physical examination.  In January 2006, a VA examiner did not 
review the service medical records but noted the veteran's 
oral history including his report that he had been denied 
dental treatment on one occasion in service due to high blood 
pressure.  The examiner measured the veteran's blood pressure 
three times on the same day and concluded that the veteran's 
blood pressure was normal. 

The examination of January 2006 was not adequate because the 
examiner was unable to review the records of a diagnosis of 
hypertension in service.  Therefore, an additional 
examination including a review of service medical records is 
necessary to decide the claim.   

Finally, the Board notes that the veteran reported in his 
claim form, VA Form 21-526, Veteran's Application for 
Compensation And/Or Pension, that he was stationed in the 
Gulf after August 1, 1990.  As such, the RO must consider the 
provisions of 38 C.F.R. § 3.317 if the veteran has the 
requisite service.  If the service requirements are met, the 
examination reports must indicate whether his symptoms result 
from a known clinical diagnosis or whether he has chronic 
disabilities resulting from undiagnosed illnesses.  See 38 
C.F.R. § 3.317(c).
 
Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service 
department and request a copy of the 
veteran's service personnel records so 
that the exact dates and locations of 
reported Persian Gulf service can be 
ascertained.

2.  Schedule the veteran for an 
examination of his right arm and hand 
wrist by an appropriately qualified VA 
examiner. Request that the examiner 
review the claims file, including the 
results of electromyograph and nerve 
conduction studies in service in October 
2004, and note review of the claims file 
in the examination report.  Request that 
the examiner provide an evaluation of the 
veteran's right hand numbness and an 
opinion whether any disability of the 
right arm found is at least as likely as 
not (50 percent or greater possibility) 
related to right ulnar neuropathy 
diagnosed in service or any other aspect 
of service.  If the veteran had the 
requisite Persian Gulf service, the 
examiner should specifically state 
whether the veteran's symptoms are 
attributable to a medically explained 
(known) diagnosis or whether he has a 
chronic disability resulting from an 
undiagnosed illness.  

3.  Schedule the veteran for an 
examination of his vascular system by an 
appropriately qualified VA examiner.  
Request that the examiner review the 
claims file and note review of the claims 
file in the examination report.  Request 
that the examiner provide an opinion 
whether any disability found is at least 
as likely as not (50 percent or greater 
possibility) related to treatment for 
hypertension in service or any other 
aspect of service and if the veteran does 
not currently have hypertension, provide 
an explanation as to whether the episode 
of hypertension during service resolved.  
If the veteran had the requisite Persian 
Gulf service, the examiner should 
specifically state whether the veteran's 
symptoms are attributable to a medically 
explained (known) diagnosis or whether he 
has a chronic disability resulting from 
an undiagnosed illness.  The examiner 
must provide a rationale for all opinions 
provided.  

4.  Then, readjudicate the claims for 
service connection for right ulnar 
neuropathy and hypertension.  If the 
decision remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


